Case 3:21-cv-00021-LS Document1 Filed 02/02/21 Page 1of5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
MARIA FLORES, §
Plaintiff,
Vv. Cause No.:
WAL-MART INC. D/B/A
WAL-MART SUPERCENTER, §
Defendant.

WAL-MART INC. D/B/A WAL-MART SUPERCENTER’S NOTICE OF REMOVAL

 

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, WAL-MART INC. D/B/A WAL-MART SUPERCENTER (“Walmart”)
and files it’s Notice of Removal pursuant to 28 U.S.C. § 1441 based on diversity of citizenship
jurisdiction, and in support of the same, would respectfully show the Court as follows:

I.
FACTUAL BACKGROUND

il This lawsuit was originally filed on November 23, 2020 under Cause No.
2020DCV3785, and styled Maria Flores v. Wal-Mart Inc. d/b/a Wal-Mart Supercenter, in the
327th District Court of El Paso County, Texas (hereinafter the “State Court Action”).

2. A true and correct copy of the docket sheet from the State Court Action is attached
to this Notice as “Exhibit A.” Pursuant to 28 U.S.C § 1446(a) a true and correct copy of all process,
pleadings and orders in the State Court Action are being attached to this Notice as “Exhibit B.”

3. Plaintiff asserts a Texas state law claim for premises liability, alleging that while
exiting Walmart’s premises, she “fell on a wire or extension cord that was lying on the floor.” See

Ex. B, PIl.’s Orig. Pet. at 8.
Case 3:21-cv-00021-LS Document1 Filed 02/02/21 Page 2 of 5

4, Plaintiff seeks damages for past and future: medical care/expenses, physical pain,
mental anguish, disfigurement, physical impairment, and lost earning capacity in amount “of more
than $200,000, but not over $1,000,000.00” Jd. at ¥ 6.

II.
BASIS FOR REMOVAL

os This case is being removed based on diversity of citizenship jurisdiction under 28
U.S.C. § 1332 and pursuant to 28 U.S.C. § 1441(a). Any civil action brought in a State court of
which the district courts of the United States have original jurisdiction may be removed by the
defendants to the district court of the United States for the district and division embracing the place
where such action is pending. 28 U.S.C. § 1441(a). The district courts shall have original
jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of
$75,000.00, exclusive of interest and costs, and is between citizens of a State and citizens or
subjects of a foreign state. 28 U.S.C. § 1332(a)(2).

6. Plaintiff was a Texas citizen at the time that she filed this lawsuit and is currently a
Texas Citizen. See Ex. G-H. Plaintiff has lived at 256 Clemson Lane, El Paso, Texas 79928 since
2007. Id.

7. On the contrary, Defendant Walmart, Inc. d/b/a Wal-Mart Supercenter is not a
Texas citizen. That is, Walmart, Inc. is the new name of Wal-Mart Stores, Inc., a corporation
formed under the laws of the State of Delaware with its principal place of business in Arkansas.
See Ex. C, Texas Secretary of State Form 406, filed on Dec. 15, 2017 (indicating that Walmart
Inc. is Wal-Mart Stores, Inc.’s new name); see also Ex. D, Affidavit of Geoffrey W. Edwards.

8. Thus, Plaintiff and Walmart are completely diverse.

14475-513/CMUN/1572626
Case 3:21-cv-00021-LS Document1 Filed 02/02/21 Page 3 of 5

9. Further, Plaintiff seeks “over $200,000” in damages, an amount over the
$75,000.00 threshold under 28 U.S.C. § 1332(a). See Ex. B, Pl.’s Orig. Pet. at § 6. Accordingly,
the amount in controversy requirement of 28 U.S.C. 1332(a) is also satisfied.

10. Therefore, because Plaintiff and Walmart are completely diverse, and because
Plaintiff seeks damages in an amount over $75,000.00, this Honorable Court has jurisdiction over
Plaintiff's claim.

Il.
PROCEDURE

11. If the case stated by the initial pleading is not removable, a notice of removal may
be filed within thirty days after receipt by the defendant, through service or otherwise, of a copy
of an amended pleading, motion, order or other paper from which it may first be ascertained that
the case is one which is or has become removable. 28 U.S.C. § 1446(b)(3). A case may not be
removed under subsection (b)(3) on the basis of jurisdiction conferred by section 1332 more than
one year after the commencement of the action, unless the district court finds that the plaintiff has
acted in bad faith in order to prevent a defendant from removing the action. Id.

12. Plaintiff filed the State Court Action on November 23, 2020. Ex. B, Pl.’s Orig. Pet.
Defendant was served on December 4, 2020. See Ex. B, CT Corporation Service Document.

13. Walmart served Plaintiff with Requests for Admission and Interrogatories for the
sole purpose of ascertaining Plaintiffs citizenship on December 10, 2020. See Ex. E-F. Plaintiff
served her answers/responses to Defendant’s discovery requests on January 11, 2021. See Ex. G-
H. Jt was on this date that for, the first time, it was ascertainable that Plaintiff was a citizen of
Texas. Jd. Accordingly, because less than thirty (30) days have elapsed since this date, Walmart’s

Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b)(3).

14475-513/CMUN/1572626
Case 3:21-cv-00021-LS Document1 Filed 02/02/21 Page 4of5

14. Venue of this removed action is proper in this Honorable Court pursuant to 28
U.S.C. § 1441 (a) as El Paso is the District and Division where the State Court Action is pending.

15. Pursuant to 28. U.S.C. § 1446(d), Defendant will promptly give all parties written
notification of the filing of this Notice, and will also promptly file a copy with the District Clerk
of El Paso County, Texas where the State Court Action is currently pending.

IV.
JURY DEMAND

16. Walmart asked for a state court jury trial and asks for a jury trial in this Court.
WHEREFORE, PREMISES CONSIDERED, Walmart prays that this matter be placed on
the Court’s docket and for any other and further relief to which it may be justly entitled at law or

in equity.

Respectfully submitted,

MOUNCE, GREEN, MYERS,
SAFI, PAXSON & GALATZAN
A Professional Corporation

P. O. Drawer 1977

El Paso, Texas 79999-1977
Phone: (915) 532-2000

Telefax: (915) 541-1597

Email: enriquez(@mgmsg.com

 

State Bar No. 00795790
Cal Mundell
State Bar No. 24109059

Attorneys for Wal-Mart, Inc. d/b/a Wal-Mart
Supercenter

14475-513/CMUN/1572626
Case 3:21-cv-00021-LS Document1 Filed 02/02/21 Page5of5

CERTIFICATE OF SERVICE

In compliance with the Federal Rules of Civil Procedure, I certify that on the hay of
February, 2021, the foregoing document was electronically filed with the Clerk of the Court using
the CM/ECF System, which will send notification of such filing to the following: Magaly
Grimaldo, mgrimaldo(@theleonlawfirm.com, Carlos A. Leon, cleon@theleonlawfirm.com, and
Piero Garcia, pgarcia(@theleonlawfirm.com, The Leon Law Firm, PC, One Sugar Creek Center

Blvd., Suite 980, Sugar Land, Texas 77478.

Cal Mundell

14475-513/CMUN/1572626
